NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance
                                with Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted February 4, 2010
                                   Decided February 16, 2010

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

No. 09-3215

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff-Appellee,                               Court for the Central District of Illinois.

       v.                                              No. 3:00-cr-30070-JES-1

RODRIGUEZ D. JONES,                                    Jeanne E. Scott,
     Defendant-Appellant.                                 Judge.

                                            ORDER

    The defendant-appellant, Rodriguez Jones, sought a reduction of his sentence pursuant to
18 U.S.C. § 3582(c)(2) based on Amendment 591 of the Sentencing Commission policy. That
Amendment was in effect at the time of Jones’ sentencing and, under its terms, the district court was
not authorized to reduce the term of imprisonment already imposed. Therefore the case should have
been dismissed for want of subject matter jurisdiction. We construe the denial of the relief sought
as a dismissal for want of subject matter jurisdiction and summarily affirm such dismissal.